Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 1 of 20




         Exhibit 1
                   Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 2 of 20

                           Query    Reports       Utilities   Help    Log Out

                                                                        ACCO,(RAOx),DISCOVERY,MANADR

                         UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                 CIVIL DOCKET FOR CASE #: 2:20-cv-10052-FLA-RAO


Kuang Ting Chong et al v. Bank of America                            Date Filed: 11/02/2020
Assigned to: Judge Fernando L. Aenlle-Rocha                          Jury Demand: Plaintiff
Referred to: Magistrate Judge Rozella A. Oliver                      Nature of Suit: 190 Contract: Other
Demand: $5,000,000                                                   Jurisdiction: Diversity
Cause: 28:1330 Breach of Contract
Plaintiff
Kuang Chong                                          represented by Benjamin Gubernick
individual                                                          Gubernick Law PLLC
                                                                    10720 West Indian School Road Suite 19
                                                                    PMB 12
                                                                    Phoenix, AZ 85037
                                                                    734-678-5169
                                                                    Email: ben@gubernicklaw.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                     David N Lake
                                                                     Law Offices of David N Lake APC
                                                                     16130 Ventura Boulevard Suite 650
                                                                     Encino, CA 91436
                                                                     818-788-5100
                                                                     Fax: 818-479-9990
                                                                     Email: david@lakelawpc.com
                                                                     ATTORNEY TO BE NOTICED
Plaintiff
Stephanie Moore                                      represented by Benjamin Gubernick
individual                                                          (See above for address)
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                     David N Lake
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Bank of America                                      represented by Barry W Lee
a Delaware corporation                                              Manatt Phelps and Phillips LLP
                                                                    One Embarcadero Center 30th Floor
                                                                    San Francisco, CA 94111
                      Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 3 of 20
                                                            415-291-7450
                                                            Fax: 415-291-7474
                                                            Email: bwlee@manatt.com
                                                            ATTORNEY TO BE NOTICED

                                                                 James W. McGarry
                                                                 Goodwin Procter LLP
                                                                 100 Northern Avenue
                                                                 Boston, MA 02210
                                                                 617-570-1000
                                                                 Fax: 617-523-1231
                                                                 Email: jmcgarry@goodwinlaw.com
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Thomas M. Hefferon
                                                                 Goodwin Procter LLP
                                                                 1900 N Street NW
                                                                 Washington, DC 20036
                                                                 202-346-4000
                                                                 Fax: 202-346-4444
                                                                 Email: thefferon@goodwinlaw.com
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Laura Alexandra Stoll
                                                                 Goodwin Procter LLP
                                                                 601 South Figueroa Street 41st Floor
                                                                 Los Angeles, CA 90046
                                                                 213-426-2500
                                                                 Fax: 213-623-1673
                                                                 Email: lstoll@goodwinlaw.com
                                                                 ATTORNEY TO BE NOTICED

Defendant
DOES
1-50, inclusive


Date Filed        #    Docket Text
11/02/2020        1 COMPLAINT Receipt No: ACACDC-28817371 - Fee: $400, filed by Plaintiffs Kuang
                    Chong, Stephanie Moore. (Attorney David N Lake added to party Kuang Chong(pty:pla),
                    Attorney David N Lake added to party Stephanie Moore(pty:pla))(Lake, David) (Entered:
                    11/02/2020)
11/02/2020        2 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed
                    by Plaintiffs Kuang Chong, Stephanie Moore. (Lake, David) (Entered: 11/02/2020)
11/02/2020        3 CIVIL COVER SHEET filed by Plaintiffs Kuang Chong, Stephanie Moore. (Lake, David)
                    (Entered: 11/02/2020)
11/02/2020        4 CERTIFICATE of Interested Parties filed by Plaintiffs Kuang Chong, Stephanie Moore,
                    (Lake, David) (Entered: 11/02/2020)
11/04/2020        5 NOTICE OF ASSIGNMENT to District Judge Otis D. Wright, II and Magistrate Judge
               Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 4 of 20
                Rozella A. Oliver. (jtil) (Entered: 11/04/2020)
11/04/2020    6 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (jtil) (Entered:
                11/04/2020)
11/04/2020    7 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant
                Bank of America. (jtil) (Entered: 11/04/2020)
11/05/2020    8 MINUTE ORDER IN CHAMBERS by Judge Otis D Wright, II: This action has been
                assigned to the calendar of Judge Otis D. Wright II. Counsel are STRONGLY encouraged
                to review the Central Districts website for additional information. The parties may consent
                to proceed before a Magistrate Judge appearing on the voluntary consent list. PLEASE
                refer to Local Rule 79-5 for the submission of CIVIL ONLY SEALED DOCUMENTS.
                CRIMINAL SEALED DOCUMENTS will remain the same. Please refer to the Judges
                procedures and schedules for detailed instructions for submission of sealed documents. (lc)
                (Entered: 11/05/2020)
12/08/2020    9 STIPULATION Extending Time to Answer the complaint as to Bank of America answer
                now due 1/14/2021, re Complaint (Attorney Civil Case Opening) 1 filed by defendant
                Bank of America.(Attorney Laura Alexandra Stoll added to party Bank of
                America(pty:dft))(Stoll, Laura) (Entered: 12/08/2020)
12/08/2020   10 CORPORATE DISCLOSURE STATEMENT filed by Defendant Bank of America
                identifying BAC North America Holding Company, et al. as Corporate Parent. (Stoll,
                Laura) (Entered: 12/08/2020)
12/29/2020   11 STIPULATION Extending Time to Answer the complaint as to Bank of America answer
                now due 1/28/2021, re Complaint (Attorney Civil Case Opening) 1 filed by Defendant
                Bank of America. (Attachments: # 1 Proposed Order)(Stoll, Laura) (Entered: 12/29/2020)
12/30/2020   12 ORDER OF THE CHIEF JUDGE (#20-205) approved by Judge Philip S. Gutierrez.
                Pursuant to the recommended procedure adopted by the Court for the CREATION OF
                CALENDAR of Judge Fernando L. Aenlle-Rocha, this case is transferred from Judge Otis
                D. Wright, II to the calendar of Judge Fernando L. Aenlle-Rocha for all further
                proceedings. The case number will now reflect the initials of the transferee Judge 2:20-cv-
                10052 FLA(RAOx). (rn) (Entered: 01/04/2021)
01/13/2021   13 ORDER GRANTING SECOND STIPULATION TO EXTEND DEFENDANT'S TIME
                TO RESPOND TO INITIAL COMPLAINT TO JANUARY 28, 2021 11 by Judge
                Fernando L. Aenlle-Rocha (lc) (Entered: 01/14/2021)
01/28/2021   14 NOTICE OF MOTION AND MOTION to Dismiss Complaint Under Fed. R. Civ. P. 12(b)
                (1) and 12(b)(6) filed by Defendant Bank of America. Motion set for hearing on 4/9/2021
                at 01:30 PM before Judge Fernando L. Aenlle-Rocha. (Attachments: # 1 Declaration of
                Shane M. Daniels in Support of Bank of America, N.A.'s Motion to Dismiss Plaintiffs'
                Complaint, # 2 Exhibit 1 to Daniels Declaration, # 3 Exhibit 2 to Daniels Declaration, # 4
                Proposed Order) (Stoll, Laura) (Entered: 01/28/2021)
01/28/2021   15 REQUEST FOR JUDICIAL NOTICE re NOTICE OF MOTION AND MOTION to
                Dismiss Complaint Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) 14 filed by Defendant
                Bank of America. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Stoll, Laura)
                (Entered: 01/28/2021)
01/28/2021   16 APPLICATION of Non-Resident Attorney Thomas M. Hefferon to Appear Pro Hac Vice
                on behalf of Defendant Bank of America (Pro Hac Vice Fee - $500 Fee Paid, Receipt No.
                ACACDC-30303509) filed by Defendant Bank of America. (Attachments: # 1 Proposed
                Order) (Stoll, Laura) (Entered: 01/28/2021)
01/28/2021   17 APPLICATION of Non-Resident Attorney James W. McGarry to Appear Pro Hac Vice on
               Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 5 of 20
                behalf of Defendant Bank of America (Pro Hac Vice Fee - $500 Fee Paid, Receipt No.
                ACACDC-30303523) filed by Defendant Bank of America. (Attachments: # 1 Proposed
                Order) (Stoll, Laura) (Entered: 01/28/2021)
02/02/2021   18 Notice of Appearance or Withdrawal of Counsel: for attorney Barry W Lee counsel for
                Defendant Bank of America. Adding Barry W. Lee as counsel of record for Bank of
                America, N.A. for the reason indicated in the G-123 Notice. Filed by Defendant Bank of
                America. (Attorney Barry W Lee added to party Bank of America(pty:dft))(Lee, Barry)
                (Entered: 02/02/2021)
02/19/2021   19 ORDER GRANTING APPLICATION of Non-Resident Attorney Thomas M. Hefferon to
                Appear Pro Hac Vice on behalf of Defendant Bank of America and designating Laura A.
                Stoll as local counsel 16 by Judge Fernando L. Aenlle-Rocha (lc) (Entered: 02/22/2021)
02/19/2021   20 ORDER GRANTING APPLICATION of Non-Resident Attorney James W. McGarry to
                Appear Pro Hac Vice on behalf of Defendant Bank of America and designating Laura A.
                Stoll as local counsel 17 by Judge Fernando L. Aenlle-Rocha (lc) (Entered: 02/22/2021)



                                         PACER Service Center
                                             Transaction Receipt
                                              02/22/2021 17:07:31
                     PACER                         Client
                                    cpmlegal0419
                     Login:                        Code:
                                    Docket         Search      2:20-cv-10052-FLA-RAO End
                     Description:
                                    Report         Criteria:   date: 2/22/2021
                     Billable
                                    4              Cost:       0.40
                     Pages:
           Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 6 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 1 of 15 Page ID #:1




1    GUBERNICK LAW, P.L.L.C.
     Benjamin Gubernick (SBN 321883)
2
      E-mail: ben@gubernicklaw.com
3    10720 W. Indian School Rd., Suite 19, PMB 12
     Phoenix, AZ 85037
4    Telephone: (734) 678-5169
5
     David N. Lake, State Bar No. 180775
6    LAW OFFICES OF DAVID N. LAKE,
7     A Professional Corporation
     16130 Ventura Boulevard, Suite 650
8    Encino, California 91436
9    Telephone: (818) 788-5100
     Facsimile: (818) 479-9990
10   Email: david@lakelawpc.com
11
     Attorneys for Plaintiffs
12
13                              UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15

16   KUANG TING CHONG and                       CASE NO.:
     STEPHANIE MOORE, individuals;
17
                      Plaintiffs,               COMPLAINT
18
           v.                                   [CLASS ACTION]
19
     BANK OF AMERICA, a Delaware                1. NEGLIGENCE;
20   corporation; and DOES 1-50, inclusive,     2. VIOLATION OF THE ELECTRONIC
                                                   FUNDS TRANSFER ACT;
21                     Defendants.              3. BREACH OF CONTRACT; and
                                                4. VIOLATION OF UNFAIR
22                                                 COMPETITION LAW
23
24
                                                (Jury Trial Demanded)
25
26
27
28

                                                1
                                     COMPLAINT (CLASS ACTION)
                                                                                     f
                Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 7 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 2 of 15 Page ID #:2




1          Kuang Ting Chong (“Chong”) and Stephanie Moore (“Moore”) (collectively,
2    “Plaintiffs”), through undersigned counsel, on behalf of themselves and all others
3    similarly situated, bring this Class Action Complaint against Bank of America (“BOA”)
4    and DOE Defendants 1-50 (the “DOE Defendants”) (collectively, “Defendants”), and
5    allege upon personal knowledge as to their own actions, and upon information and belief
6    as to counsel’s investigations and all other matters, as follows:
7                                     NATURE OF ACTION
8          1.      This class action seeks recovery for 350,000 California residents who, due
9    to BOA’s negligence, have been denied access to their unemployment benefits.
10         2.      Earlier this year, a group of individuals began exploiting BOA’s lax security
11   measures to gain unauthorized access to Employment Development Department
12   (“EDD”) debit cards (“EDD Cards”).
13         3.      These debit cards were all issued by BOA. Each California resident
14   receiving EDD benefits was issued a debit card from BOA along with a corresponding
15   BOA account. EDD benefits were directly deposited into these BOA accounts. Each
16   beneficiary owns their respective account. The BOA account and debit card was the only
17   means of accessing unemployment benefits for hundreds of thousands of Californians.
18         4.      BOA chose to respond to the systemic failures in its security measures by
19   either transferring funds out of recipients’ accounts, revoking credits to the accounts to
20   create negative balances, or simply locking their debit cards and preventing access to
21   benefits. As a result, nearly 350,000 Californians were deprived of access to their only
22   source of income during a global pandemic.
23         5.      As alleged below, none of this would have happened if BOA had simply
24   instituted the basic security measures it uses to safeguard other checking accounts, such
25   as using chips in EDD cards that comply with industry standards. Moreover, BOA’s
26   actions were manifestly incompatible with federal law.
27
28

                                                 2
                                      COMPLAINT (CLASS ACTION)
                                                                                                   f
                Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 8 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 3 of 15 Page ID #:3




1                                             PARTIES
2          6.      Plaintiff Kuang Ting Chong is, and at all times mentioned herein was, an
3    individual residing in the State of California, County of Los Angeles. He receives
4    unemployment benefits from the State of California.
5          7.      Plaintiff Stephanie Moore is, and at all times mentioned herein was, an
6    individual residing in the State of California, County of Los Angeles. She receives
7    unemployment benefits from the State of California.
8          8.      Defendant Bank of America (“BOA”) is a Delaware corporation. Its
9    principal place of business is located at 100 North Tryon Street, Charlotte, North
10   Carolina 28255.
11         9.      Plaintiffs do not know the true names and capacities of the defendants sued
12   herein as DOES 1 through 50 (“DOE Defendants”), inclusive, and therefore sue said
13   DOE Defendants by fictitious names. Plaintiffs are informed and believe and based on
14   such information and belief allege that each of the DOE Defendants are contractually,
15   strictly, negligently, intentionally, vicariously liable and or otherwise legally responsible
16   in some manner for the acts and omissions described herein. Plaintiffs will amend this
17   Complaint to set forth the true names and capacities of each DOE Defendant when the
18   same are ascertained.
19         10.     Plaintiffs are informed and believe and based on such information and belief
20   allege that BOA and the DOE Defendants, inclusive, and each of them, are and at all
21   material times have been, the agents, servants or employees of each other, purporting to
22   act within the scope of said agency, service or employment in performing the acts and
23   omitting to act as averred herein. Each of the Defendants named herein are believed to,
24   and are alleged to have been acting in concert with, as employee, agent, co-conspirator or
25   member of a joint venture of, each of the other Defendants, and are therefore alleged to
26   be jointly and severally liable for the claims set forth herein, except as otherwise alleged.
27                                JURISDICTION AND VENUE
28         11.     This Court has original jurisdiction over this matter under 28 U.S. Code §
                                                  3
                                       COMPLAINT (CLASS ACTION)
                                                                                                     f
              Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 9 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 4 of 15 Page ID #:4




1    1332(a) because Plaintiffs are residents of California, BOA is a Delaware corporation
2    with its principal place of business in North Carolina, and the amount in controversy
3    exceeds $75,000 exclusive of interest and costs. This Court also has jurisdiction under
4    the Class Action Fairness Act, 28 U.S. Code § 1332(d), because the parties are minimally
5    diverse and the amount in controversy exceeds $5,000,000.
6          12.      Venue is proper as Plaintiffs reside in the Central District of California.
7                                    FACTUAL ALLEGATIONS
8          13.      Plaintiffs are unemployed California residents. At all relevant times they
9    have received unemployment benefits from EDD. These unemployment benefits are
10   provided to them through EDD Cards.
11         14.      All EDD Cards are linked to BOA accounts. EDD distributes benefits to
12   holders of EDD Cards by depositing money in the BOA accounts associated with the
13   beneficiary.
14         15.      Beneficiaries who receive their benefits using an EDD Card must agree to
15   the “California Employment Development Department Debit Card Account Agreement”
16   (the “Account Agreement”). The Account Agreement states that the beneficiary’s
17   relationship to BOA is governed by Regulation E, and that, at a minimum, holders of
18   EDD Cards have the same protections from risk of loss as those provided by Regulation
19   E.
20         16.      On information and belief, no EDD Cards issued by BOA have an “EMV”
21   chip. EMV stands for “Europay, Mastercard, and Visa.” EMV chips are small, metallic
22   squares that create unique transaction data each time the chip is used to make a purchase.
23   This differs from obsolete magnetic-strip cards, which use the same transaction data each
24   time a purchase is made.
25         17.      Debit cards without chips are extremely easy for thieves to duplicate. All a
26   thief needs to create a duplicate card is data from a single debit card purchase and the
27   cardholder’s personal identical number (PIN).
28         18.      As identical data from magnetic-strip purchases is provided every time the
                                                   4
                                        COMPLAINT (CLASS ACTION)
                                                                                                   f
                Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 10 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 5 of 15 Page ID #:5




 1   cardholder makes a purchase, the information commonly finds its way to online “dark
 2   web” brokers. In contrast, data from past EMV chip purchases is essentially useless to
 3   would-be thieves.
 4         19.     As debit cards with EMV chips are far more secure, in recent years they
 5   have become ubiquitous for credit card and debit card issuers. Indeed, on information
 6   and belief, EDD Cards are the only cards BOA issues that do not have an EMV chip.
 7         20.     Starting in mid-2020, a group of individuals begin targeting the security
 8   weaknesses in BOA’s EDD Cards. These individuals used clone cards, likely created
 9   from information obtained on the dark web, to initiate fraudulent ATM withdrawals
10   throughout California. See, e.g., <https://losangeles.cbslocal.com/2020/10/29/bank-of-
11   america-freezes-edd-accounts-of-nearly-350000-unemployed-californians-for-suspected-
12   fraud/>.
13         21.     In October 2020, BOA decided to respond to this uptick in fraudulent
14   withdrawals by preventing nearly 350,000 unemployed Californians from accessing their
15   unemployment benefits. Id.
16         22.     BOA denied EDD benefits recipients access to funds by freezing accounts
17   and by reversing credits for fraudulent withdrawals that BOA had previously granted. On
18   information and belief, BOA reversed credits to create negative balances in the accounts,
19   thereby preventing anyone—including the accounts’ lawful beneficiaries—from
20   accessing funds already in the account or new funds deposited into the accounts by EDD.
21         23.     On or about July 20, 2020, an unknown person used a cloned EDD Card to
22   steal $1,000 in unemployment benefits from Chong’s account. Plaintiff learned of the
23   fraud on July 20, 2020 and contacted BOA to report the theft the same day the theft
24   occurred, July 20, 2020.
25         24.     On July 21, 2020, Chong filed a police report with the Alhambra police
26   department. The officer Chong spoke to initially confused him with another holder of an
27   EDD Card who had also just had funds stolen.
28         25.     On July 31, 2020, BOA credited $1,000 to the account associated with
                                                5
                                     COMPLAINT (CLASS ACTION)
                                                                                                 f
             Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 11 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 6 of 15 Page ID #:6




1    Chong’s EDD Card.
2          26.    On September 2, 2020, Chong received a notice from BOA that it had
3    completed its investigation, and that the $1,000 credit to his account was now permanent.
4          27.    On October 4, 2020, BOA nonetheless debited $1,000 from Chong’s
5    account, creating a negative balance. The account history on BOA’s website claimed that
6    the debit was made by “State of CA EDD Unemployment.”
7          28.    In reality, however, the October 4, 2020 debit was made by BOA,
8    purportedly to prevent improper access to unemployment benefits for 350,000 holders of
9    EDD Cards.
10         29.    Chong has repeatedly contacted BOA and EDD in an effort to obtain access
11   to his $1,000 in withheld unemployment benefits. In an October 15, 2020 phone call with
12   BOA’s claim department, Chong was told his issue would be resolved “in the order it
13   was received.”
14         30.    As of the date of this filing, Chong still has not been granted access to his
15   withheld unemployment benefits.
16         31.    On July 18, 2020, Moore was the victim of a fraudulent $1,000 withdrawal
17   from an ATM machine and a separate fraudulent withdrawal of $482 at a Target. The
18   transactions depleted all the funds from her account. Moore discovered the fraud on July
19   18, 2020 when she tried to purchase ice cream for her daughter and the transaction was
20   declined.
21         32.    Moore reported the fraudulent withdrawal on July 18, 2020, within minutes
22   of discovering that unknown persons had depleted the funds in her account.
23         33.    On or about July 30, 2020 Moore was granted a $1,482 credit to her
24   account by BOA.
25         34.    On or about the 7th or 8th of August 2020, BOA informed Moore in writing
26   that the provisional $1,482 credit had been made permanent.
27         35.    On September 30, 2020 Moore was at a shop to purchase a tire for her
28   vehicle. The transaction was declined. Moore tried to check the balance in her BOA
                                                6
                                     COMPLAINT (CLASS ACTION)
                                                                                                  f
              Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 12 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 7 of 15 Page ID #:7




1    EDD account and was unable to log into the account. On information and belief BOA
2    froze Moore’s account on or about September 30, 2020 without providing prior notice to
3    Moore.
4          36.     On or about October 4, 2020, BOA debited $1,482 from Moore’s account.
5    The account history on BOA’s website claimed that the debit was made by “State of CA
6    EDD Unemployment.” This created a negative balance.
7          37.     While Plaintiffs continued receiving EDD direct deposits they were denied
8    access to these funds as the direct deposit was applied against the negative account
9    balance created by BOA.
10         38.     On October 12, 2020, Moore spoke with a BOA employee who admitted
11   that BOA had debited the money from Moore’s account.
12         39.     As with Chong’s account, Moore’s account was not debited by EDD, but
13   rather BOA.
14         40.     BOA sent identical letters to Chong and Moore dated October 2, 2020.
15   Upon information and belief BOA issued identical letters retracting provisionally granted
16   credits or permanently granted credits on October 2, 2020 to numerous EDD
17   beneficiaries.
18         41.     The electronic fund transfers from Chong’s account, Moore’s account, and
19   numerous other EDD beneficiary accounts, were initiated by a person other than the
20   consumer without actual authority to initiate the transfer. No one besides BOA received a
21   benefit from the transfers.
22                                   CLASS ALLEGATIONS
23         42.     Plaintiffs bring this action on behalf of themselves and all others similarly
24   situated as a class action pursuant to Fed. R. Civ. P. 23. Plaintiffs seek to represent the
25   following putative classes:
26         The Access Denial Class: All holders of EDD Cards who were denied access to
27         unemployment benefits as a result of BOA’s decision to freeze accounts or reverse
28         prior credits from June 1, 2020 to the present.
                                                 7
                                      COMPLAINT (CLASS ACTION)
                                                                                                   f
                Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 13 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 8 of 15 Page ID #:8




1
2          The Regulation E -Class: All holders of EDD Cards who, from June 1, 2020 to
3          the present, reported a fraudulent withdrawal, were granted a credit, and then had
4          the credit reversed by BOA.
5          43.     Specifically excluded from the Classes are: (a) any officers, directors or
6    employees of Defendants; (b) any judge assigned to hear this case (or spouse or
7    immediate family member of any assigned judge); (c) any employee of the Court; (d) any
8    juror selected to hear this case; and (e) any attorneys of record and their employees.
9          44.     Plaintiffs reserve the right to amend or modify the class definition with
10   greater specificity, by further division into subclasses, or by limitation to particular
11   issues.
12         45.     Numerosity. The class members are so numerous that joinder of each
13   individual class member would be impracticable and unfeasible, and the disposition of
14   their claims as a class will benefit the parties, the Court, and the interests of justice. The
15   precise number of class members is readily available from a review of Defendants’
16   business records.
17         46.     Ascertainability. The proposed Classes are ascertainable from objective
18   criteria. Specifically, Defendant maintains business records which include the names,
19   contact information and other identifying information of members of the proposed
20   Classes.
21         47.     Commonality and Predominance. There is a well-defined community of
22   interest among the Classes’ members and common questions of both law and fact
23   predominate over questions affecting individual members. These common legal and
24   factual questions include, but are not limited to, the following:
25         A.      Whether BOA’s decision not to use EMV chips in its EDD Cards was
26                 reasonable;
27         B.      Whether BOA’s decision not to use EMV chips in its EDD Cards
28                 proximately resulted in Class members losing access to their unemployment
                                                  8
                                       COMPLAINT (CLASS ACTION)
                                                                                                      f
             Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 14 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 9 of 15 Page ID #:9




 1                benefits; and
 2         C.     Whether BOA violated Regulation E or the Account Agreement by
 3                reversing credits for fraudulent withdrawals.
 4         48.    Typicality. Plaintiffs’ claims are typical of those of all Class members in
 5   that they arise out of the same course of conduct of Defendants, and enable them to seek
 6   the same relief under the same theories of recovery. The effort Plaintiffs undertake to
 7   pursue their own claims will significantly benefit the Classes’ members because of the
 8   identical nature of the issues across the Classes.
 9         49.    Adequacy of Representation. Plaintiffs will fairly and adequately represent
10   and protect the interests of the members of the Classes. Plaintiffs share a common
11   interest with the Classes’ members. Plaintiffs have suffered an injury-in-fact as a result
12   of Defendants’ conduct, as alleged herein. Plaintiffs have retained counsel who are
13   competent and experienced in the prosecution of complex class action litigation.
14   Plaintiffs and their counsel intend to prosecute this action vigorously and faithfully for
15   the benefit of the Classes’ members. Plaintiff has no interests contrary to the Classes’
16   members, and will fairly and adequately protect the interests of the Classes.
17         50.    Community of Interest. The proposed Classes have a well-defined
18   community of interest in the questions of fact and law to be litigated. These common
19   questions of law and fact predominate. The named Plaintiffs’ claims are typical of the
20   Classes’ members.
21         51.    Superiority. The certification of the Classes in this action is superior to the
22   litigation of a multitude of cases by members of the putative Classes. Class adjudication
23   will conserve judicial resources and will avoid the possibility of inconsistent rulings.
24   Moreover, there are members of the Classes who are unlikely to join or bring an action
25   due to, among other reasons, their reluctance to spend large sums of time and money to
26   recover a relatively modest individual recovery. Equity dictates that all persons who
27   stand to benefit from the relief sought herein should be subject to the lawsuit and hence
28   subject to an order spreading the costs of the litigation among Class members in
                                                  9
                                       COMPLAINT (CLASS ACTION)
                                                                                                    f
                 Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 15 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 10 of 15 Page ID #:10




1     relationship to the benefits received. The damages and other potential recovery for each
2     individual member of the Classes are modest relative to the substantial burden and
3     expense of individual prosecution of these claims. Given the dollar amount of the
4     individual members of the Classes’ claims, few, if any, could or would afford to seek
5     legal redress individually for the wrongs complained of herein. Even if the members of
6     the Classes themselves could afford individual litigation, the court system could not.
7     Individualized litigation presents a potential for inconsistent or contradictory judgments.
8     Individualized litigation increases the delay and expense to all parties and the court
9     system presented by the complex legal and factual issues of the case. By contrast, the
10    class action device presents far fewer management difficulties, and provides the benefits
11    of single adjudication, economy of scale, and comprehensive supervision by a single
12    court.
13             52.      In the alternative, the above-referenced Classes may be certified because:
14             (a) The prosecution of separate actions by the individual members of the Classes
15                   would create a risk of inconsistent or varying adjudication with respect to
16                   individual Class members’ claims which would establish incompatible
17                   standards of conduct for Defendants;
18             (b) The prosecution of separate actions by individual members of the Classes
19                   would create a risk of adjudications which would as a practical matter be
20                   dispositive of the interests of other members of the Classes who are not parties
21                   to the adjudications, or which would substantially impair or impede the ability
22                   of other members to protect their interests; and,
23             (c) Defendants have acted or refused to act on grounds generally applicable to the
24                   Classes, thereby making appropriate final and injunctive relief with respect to
25                   the Classes.
26                                       FIRST CAUSE OF ACTION
27                            Negligence (on behalf of the Access Denial Class)
28             53.      Plaintiffs incorporate all preceding and succeeding allegations as if fully set
                                                       10
                                            COMPLAINT (CLASS ACTION)
                                                                                                          f
               Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 16 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 11 of 15 Page ID #:11




 1    forth herein.
 2          54.       By holding unemployment benefits for members of the Access Denial Class
 3    and issuing EDD Cards, Defendants had a duty of care to take reasonable security
 4    precautions to prevent EDD Cards from being copied by thieves.
 5          55.       Defendants breached that duty by, among other things, failing to use EMV
 6    chips in their EDD Cards.
 7          56.       That failure proximately led to Defendants’ decision to freeze the accounts
 8    or reverse credits for nearly 350,000 unemployed Californians during a global pandemic.
 9          57.       Plaintiffs and all members of the Access Denial Class suffered damages as a
10    result of Defendants’ conduct.
11          58.       Plaintiff and all members of the Access Denial Class are entitled to
12    damages, as a well as injunctive relief requiring BOA to institute basic security
13    precautions sufficient to avoid future widespread denials of account access.
14                                   SECOND CAUSE OF ACTION
15    Violation of The Electronic Funds Transfer Act 15 USC § 1963 et seq. and 12 C.F.R.
16                        § 205.1 et seq. (on behalf of the Regulation E Class)
17          59.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
18    forth herein.
19          60.       Plaintiffs bring this cause of action pursuant to the United States Electronic
20    Funds Transfer Act (EFTA) and 12 C.F.R. § 205.1 to 205.20 (Regulation E of the
21    EFTA).
22          61.       Defendants engaged in unlawful conduct under Regulation E by seizing
23    unemployment benefits in accounts for which Plaintiffs and members of the Class were
24    beneficiaries.
25          62.       Plaintiffs provided notice to BOA less than two days after the fraudulent
26    transactions occurred in each of their respective accounts. Per 12 C.F.R. § 205.6(b)(1)
27    both Plaintiffs’ liability is capped at $50. Despite this clear cap on liability BOA has
28    subjected both Plaintiff Chong to $1,000 in liability and Plaintiff More to $1,482 in
                                                     11
                                          COMPLAINT (CLASS ACTION)
                                                                                                        f
              Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 17 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 12 of 15 Page ID #:12




1     liability. Upon information and belief numerous other class members gave timely notice
2     of the fraudulent activity and are also limited to $50 of liability per 12 C.F.R. §
3     205.6(b)(1).
4           63.      12 C.F.R. § 205.6(b)(2) establishes a maximum amount of liability of $500
5     when notice of the unauthorized electronic funds transfer is not provided to the financial
6     institution within two business days. Plaintiffs Chong and Moore have discussed their
7     situations with other similarly situated individuals who are members of the class. In all of
8     those cases BOA debited the entire amount of the provisional credit in excess of the
9     limits set by 12 C.F.R. § 205.6(b).
10          64.      With regard to any class members who did not directly provide BOA with
11    actual notice, BOA was on constructive notice of the unauthorized electronic funds
12    transfers pursuant to 12 C.F.R. § 205.6(b)(5)(iii). Numerous unauthorized electronic fund
13    transfers occurred from EDD accounts, upon information and belief, many were timely
14    reported to BOA. BOA was receiving so many calls about these unauthorized transfers in
15    the relevant time frames that the named Plaintiffs and class members would routinely be
16    on hold for several hours at a time when they called in to make reports or ask BOA for
17    information. The widespread fraud specifically targeting EDD beneficiaries was also
18    widely reported in the media.
19          65.      In no event should any class member be liable for over $500 of damages
20    under 12 C.F.R. § 205.6. BOA has failed to comply with 12 C.F.R. § 205.6 by putting
21    unemployed Californians on the hook for thousands of dollars of liability in direct
22    violation of federal law.
23          66.      As a direct and proximate result of Defendants’ violation of the Regulation
24    E, Plaintiffs and members of the Class have lost money.
25          67.      Plaintiffs, on behalf of themselves and the Class, seek: (a) an injunction
26    barring Defendants from illegally debiting unemployment benefits; and (b) restitution of
27    all unemployment benefits funds improperly debited by Defendants; and (c) statutory
28    damages.
                                                   12
                                        COMPLAINT (CLASS ACTION)
                                                                                                     f
                 Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 18 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 13 of 15 Page ID #:13




1              68.    Plaintiffs also, on behalf of themselves and the Class, seek incidental and
2     consequential damages suffered due to their inability to pay bills or otherwise use their
3     unemployment funds.
4                                     THIRD CAUSE OF ACTION
5                      Breach of Contract (on behalf of the Regulation E Class)
6        69.          Plaintiffs incorporate all preceding and succeeding allegations as if fully set
7     forth herein.
8              70.    BOA utilizes a contract of adhesion for all Californians receiving EDD
9     benefits that is purportedly agreed whenever an individual “us[es] or allow[s]” another to
10    use” the beneficiaries EDD Card.
11             71.    The contract of adhesion includes a section titled, “Bank of America’s ‘Zero
12    Liability’ Policy for Unauthorized Transactions.” That sections sates in pertinent part:
13             Federal law (described in the section below entitled ‘Regulation E Liability
               Disclosure; Your Liability in Case of Loss, Theft, or Unauthorized
14             Transactions’) may limit your liability for unauthorized transactions on your
               Account, but you may still be liable in some circumstances. Under the Bank
15             of America “zero liability” policy, you may incur no liability for
               unauthorized use of your Card up to the amount of the unauthorized
16             transaction, provided you notify us within a reasonable time of the loss or
               theft of your Card, Card number or PIN or its unauthorized use, subject to
17             the following terms and conditions…
18             72.    The contract of adhesion states that a reasonable period of time is decided
19    solely at BOA’s discretion but cannot be shorter than the time limit provided in
20    Regulation E.
21             73.    Plaintiffs and all members of the Regulation E Class have not been provided
22    with the benefit of BOA’s “Zero Liability” policy. In all cases where notice was
23    provided in a reasonable time Plaintiffs and all members of the class have not been
24    reimbursed by BOA for any of the unauthorized transfers.
25             74.    Moreover, BOA’s decision to revoke prior credits for fraudulent
26    withdrawals is manifestly incapable with its “Zero Liability” policy.
27             75.    Plaintiff and all members of the Regulation E Class suffered damages as a
28    result of Defendants’ conduct.
                                                     13
                                          COMPLAINT (CLASS ACTION)
                                                                                                        f
                 Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 19 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 14 of 15 Page ID #:14




 1          76.       Plaintiff and all members of the Regulation E Class are entitled to damages,
 2    as a well as injunctive relief requiring BOA to institute basic security precautions
 3    sufficient to avoid future widespread denials of account access.
 4                                   FOURTH CAUSE OF ACTION
 5        Violation of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
 6                                (on behalf of the Regulation E Class)
 7          77.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
 8    forth herein.
 9          78.       Plaintiffs bring this cause of action pursuant to California’s Unfair
10    Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (“the UCL”).
11          79.       Defendants engaged in unlawful conduct under the UCL by seizing
12    unemployment benefits in accounts for which Plaintiffs and members of the Class were
13    beneficiaries.
14          80.       Defendants’ conduct was “unlawful” as that term is used in the UCL in that
15    it violated Regulation E.
16          81.       Defendants’ conduct was also “fraudulent” as that term is used in the UCL
17    in that BOA falsely represented that the funds were debited by EDD, when in fact they
18    were debited by BOA.
19          82.       As a direct and proximate result of Defendants’ violation of the UCL,
20    Plaintiffs and members of the Class have lost money.
21          83.       Plaintiffs, on behalf of themselves and the Class, seek: (a) an injunction
22    barring Defendants from illegally debiting unemployment benefits; and (b) restitution of
23    all unemployment benefits funds improperly debited by Defendants.
24                                       PRAYER FOR RELIEF
25          WHEREFORE, Plaintiffs, individually and on behalf of all other similarly
26    aggrieved persons, pray for judgment against Defendants as follows:
27          1.        For an order certifying that the action may be maintained as a class action
28                    and appointing Plaintiffs and their undersigned counsel to represent the
                                                     14
                                          COMPLAINT (CLASS ACTION)
                                                                                                        f
                 Case MDL No. 2992 Document 1-4 Filed 02/24/21 Page 20 of 20

     Case 2:20-cv-10052-FLA-RAO Document 1 Filed 11/02/20 Page 15 of 15 Page ID #:15




 1                  Class in this litigation;
 2          2.      For an order declaring that the acts and practices of Defendants were
 3                  negligent;
 4          3.      For an order declaring that the acts and practices of Defendants violated
 5                  Regulation E;
 6          4.      For an order declaring that the acts and practices of Defendants violated the
 7                  Account Agreement;
 8          5.      For a permanent injunction enjoining Defendants from continuing to harm
 9                  Plaintiffs and members of the Class and the public;
10          6.      Compensatory damages;
11          7.      Restitution as allowed by the UCL;
12          8.      An award of reasonable attorneys’ fees and costs;
13          9.      Such other and further relief as the Court may deem just and proper.
14                                   DEMAND FOR JURY TRIAL
15          Plaintiff hereby demands a jury trial of her claims to the extent authorized by law.
16                                                  Respectfully submitted,
17
18
                                                     GUBERNICK LAW, P.L.L.C.
19
20
21    Date: November 2, 2020                        By:
                                                    Benjamin Gubernick
22                                                  GUBERNICK LAW, P.L.L.C.
                                                    Benjamin Gubernick (SBN 321883)
23
                                                     E-mail: ben@gubernicklaw.com
24                                                  10720 W. Indian School Rd., Suite 19,
                                                    PMB 12
25                                                  Phoenix, AZ 85037
                                                    Telephone (734) 678-5169
26
27
28

                                                    15
                                         COMPLAINT (CLASS ACTION)
                                                                                                    f
